Citation Nr: 1713264	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  16-54 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for mild neurocognitive disorder due to traumatic brain injury (TBI).

3.  Entitlement to service connection for depressive disorder due to TBI.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1963 to February 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2015 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for posttraumatic stress disorder has been recharacterized as service connection of an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claim file, the Board finds that further development is required prior to the adjudication of the claim. 

The evidence of record shows that the Veteran's psychiatric illness has been variously diagnosed.  Of note, the record reflects that the Veteran was struck in the head with a baseball bat in 1985.  Subsequently, a private treatment record dated in September 1985 shows a diagnosis of organic affective syndrome.  A private treatment record dated in February 1986 shows a diagnosis of dysthymic disorder.  

A March 1990 VA treatment record from the VA Medical Clinic (VAMC) in Lebanon, Pennsylvania, shows a diagnosis of major depression, recurrent episode, with psychotic features.  The report indicates the Veteran's admission date in January 1990 and discharge date in March 1990.  The VA examiner noted a history of past depressions.  It was also noted that the Veteran had attended a depression group in February 1990.  Further, during the pendency of the appeal, VA medical records reflect ongoing assessments of a bipolar II disorder.

The Veteran was afforded a VA examination in September 2015.  The VA examiner diagnosed the Veteran with posttraumatic stress disorder, mild neurocognitive disorder due to TBI with behavioral disturbance and depressive disorder due to TBI.  Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The Board finds that an addendum to the September 2015 VA examination report is needed.  As noted, during the pendency of this appeal, the Veteran has been diagnosed with bipolar II disorder.  While the VA examiner did note a review of the Veteran's treatment records and indicated that the Veteran had been diagnosed with bipolar II disorder by VA psychiatrists, he did not provide an etiology opinion regarding the diagnosed disability.  Therefore, an addendum to that examination report is necessary.

In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A review of the Veteran's claims file does not reveal VA treatment records from his admission to Lebanon VAMC from January 1990 through March 1990, to include notes from a depression group in February 1990.  Because there are potentially outstanding VA records which are potentially probative and deemed to be constructively of record, they must be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated from the Lebanon VAMC from January 1990 to March 1990.  Any negative response should be in writing and associated with the claims file. 

2.  Return the claims file to the September 2015 PTSD VA examiner, if available, for an addendum opinion.  If the original examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion.  If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized.

After review of the entire record, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed psychiatric disorder, to include bipolar II disorder, had its clinical onset during, or is related to, the Veteran's active duty service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




